                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                          October 26, 2020
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

CARTIUS LYRONE MONTGOMERY,                        §
                                                  §
         Plaintiff,                               §
VS.                                               § MISCELLANEOUS ACTION NO. 7:18-MC-
                                                  § 988
                                                  §
LORIE DAVIS,                                      §
                                                  §
         Defendant.

                                             ORDER

        On August 18, 2020 this Court adopted the Magistrate Court’s Report and
Recommendation recommending that the application to proceed in forma pauperis filed by
Petitioner Cartius Lyrone Montgomery (“Petitioner”) be denied as Petitioner had the means to
pay the $5.00 filing fee. Petitioner was given thirty days to pay the fee or suffer dismissal of his
case.
        Petitioner has not paid the filing fee but rather has filed yet another application to proceed
in forma pauperis. Petitioner has also filed a statement of his account balance. That statement
does now reflect a six-month balance of less than $5.00. However, this case has been on file
since May 2018 and for the majority of that time, Petitioner has had a balance in his account of
much more that $5.00. Thus, Petitioner has had the means to pay the $5.00 filing fee. Petitioner
cannot simply keep postponing payment until he exhausts his resources. Based on the entire
record before the Court, Petitioner’s renewed application to proceed in forma pauperis is again
DENIED. Petitioner must pay the $5.00 filing fee no later than November 25, 2020 or this
case will be dismissed.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 26th day of October, 2020.



                                                   ___________________________________
                                                   Micaela Alvarez
                                                   United States District Judge




1/1
